Citation Nr: 0209580	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  92-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1950 to 
September 1953.  

The veteran was originally denied service connection for a 
back disability in an April 1954 rating action.  The present 
appeal arose following a February 1991 rating action which 
denied the veteran's attempt to reopen that claim.  The case 
was subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC., and in June 1993, the Board 
remanded the matter to the Department of Veterans Affairs 
(VA) regional office (RO) handling his case for additional 
development.  The claim was eventually returned to the Board 
and in a July 1998 decision, the Board denied the veteran's 
claim.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims, (Veterans Claims Court) and in 
an August 1999 memorandum decision, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
further proceedings.  Owing to procedural complications 
arising out of a separate appeal made by the veteran to the 
United States Court of Appeals for the Federal Circuit, 
(Federal Circuit), the Veterans Claims Court did not issue 
its jurisdiction conferring mandate to the Board with respect 
to its August 1999 decision, until March 2000.  Thereafter, a 
number of requests for extensions of time were granted by the 
Board for the veteran to submit additional evidence, and it 
was not until December 2000, that the Board again addressed 
the claim itself.  At that time, it was determined that even 
further development was warranted, and the case was remanded 
by the Board to the RO.  It has since been returned to the 
Board from the RO.   

In addition to the foregoing, it is observed that the 
veteran's original appeal to the Board in 1993 included the 
issue of entitlement to service connection for headaches.  
Although that issue followed a somewhat complicated 
procedural course since then, including appeals to the 
Veterans Claims Court and the Federal Circuit, the claim was 
ultimately granted in a March 2002 Decision Review Officer 
Decision.  Accordingly, it is no longer before the Board.  

There is also some confusion in the record as to whether the 
veteran seeks to establish entitlement to service connection 
for a cervical spine disability.  In this regard, it is 
observed that in the March 2002 Decision Review Officer 
Decision, "impairment of the neck" was included among the 
list of disabilities for which service connection was not in 
order.  At the same time, however, an impairment to the neck 
was not identified as one of the issues being considered in 
that decision, and no meaningful rationale was provided to 
support a conclusion that service connection for an 
"impairment of the neck" was not warranted.  In view of 
this, it would be inappropriate to construe that March 2002 
decision as including the disposition of a claim for 
entitlement to service connection for a cervical spine 
disability.  Accordingly, the issue of entitlement to a 
cervical spine disability is referred to the RO for 
clarification as to whether the veteran actually desires to 
pursue such a claim, and, if he does, so that a formal 
decision on that issue may be entered.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
a back disability in an April 1954 rating action.  

2.  At the time of the April 1954 rating action, the 
veteran's service medical records revealed that the veteran 
was hospitalized for a period of 46 days following an 
automobile accident and a number of subsequent complaints of 
back pain.  

3.  When examined for VA purposes in March 1954, the veteran 
complained of back pain, but "old trauma back [was] not 
found."

4.  Evidence added to the record since 1954 includes a 
September 1994 VA examination report suggesting that the 
veteran's current degenerative joint disease of the spine was 
caused by injuries he sustained in his in-service automobile 
accident.  

5.  The evidence added to the record since the 1954 rating 
action that denied service connection for back disability 
bears directly and substantially upon the specific matter 
under consideration and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the April 1954 denial by the RO of 
entitlement to service connection for a back disability is 
new and material, and the claim for service connection for a 
back disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran submitted his original 
application for VA benefits in 1953.  Among the disabilities 
for which he sought benefits was "injured back."  In 
connection with this claim, the RO reviewed the veteran's 
service medical records, and the veteran was examined for VA 
purposes in March 1954.  Among other things, the veteran's 
service medical records showed that he was involved in an 
automobile accident in March 1951, after which he was 
hospitalized for a period of 46 days.  Following this 
hospitalization, the records show that the veteran was seen 
on a number of occasions for back complaints, and that he 
apparently had back pain at the time he was examined in 
connection with his discharge from service in August 1953.  
These service records, however, did not appear to have linked 
the veteran's back pain to any particular event.  The report 
of the examination conducted for VA purposes in March 1954 
reveals that while the veteran complained of back pain at 
that time, the examiner concluded that "old trauma back 
[was] not found."  

On the foregoing record, the veteran was denied service 
connection for residuals of a back injury in an April 1954 
rating action.  He was informed of this decision and of his 
appellate rights in a letter addressed to him in April 1954.  
He did not appeal this action and it became final.  See 38 
U.S.C. § 709; Veterans Regulation No. 2(a), Part II, Par. 
III; Regulations and Procedures (R &PR) 1074, in effect at 
that time.

The veteran did not attempt to reopen his claim until 36 
years had passed, at which time he submitted an informal 
application for benefits received at the RO in April 1990.  
This claim was subsequently denied, and it is from this 
decision that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in November 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the 1990 
claim to reopen has become rather voluminous.  In addition, 
some of it may be fairly read as weighing against the 
veteran's claim.  At this stage of the claim, however, it is 
not the function of the Board to begin to weigh all the 
evidence to ascertain whether it preponderates for or against 
the claim of the veteran's entitlement to service connection, 
or whether it is in relative equipoise on that question.  
Rather, the Board must simply determine whether any of the 
evidence obtained since the final prior denial meets the 
definition of that which is new and material.  If any 
evidence is new and material, the claim is reopened, and the 
underlying claim for service connection may be addressed with 
consideration given to all the evidence of record.  

Among the medical documents obtained in connection with the 
veteran's current appeal is the report of a spine examination 
conducted for VA purposes in September 1994.  This report 
concludes with the following diagnostic impression:

1.  Residuals, back and head injuries secondary to 
motor vehicle accident in 1951.

2.  Degenerative joint disease of the spine 
secondary to diagnosis #1.  

Given that the basis for the original denial of the veteran's 
claim was essentially the absence of a medical finding of any 
residual of an old back trauma, the conclusion by this 1994 
VA examiner that the veteran had degenerative joint disease 
secondary to a 1951 trauma must be considered to bear 
directly and substantially upon the specific matter under 
consideration and of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a back 
disability is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a back 
disability, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this matter.


ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for a back disability, the appeal is granted.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

